 
Exhibit 10.2
 
REGISTRATION RIGHTS AGREEMENT
 
This Registration Rights Agreement (this “Agreement”) is made and entered into
effective as of November 25, 2015 between Clean Coal Technologies, Inc., a
Nevada corporation (the “Company”), and the persons who have executed the
signature page(s) hereto (each, a “Purchaser” and collectively, the
“Purchasers”).
 
This Agreement is being entered into pursuant to that certain Subscription
Agreement, dated as of the date hereof, among the Company and the Purchasers
(the “Subscription Agreement”).  Capitalized terms not otherwise defined herein
shall have the meanings ascribed to them in the Subscription Agreement.
 
NOW, THEREFORE, in consideration of the mutual promises, representations,
warranties, covenants, and conditions set forth herein, the parties mutually
agree as follows:
 
1.             Certain Definitions.  As used in this Agreement, the following
terms shall have the following respective meanings:
 
“Agreement” has the meaning set forth in the preamble.
 
“Approved Market” means the Over-the-Counter Bulletin Board, the Nasdaq Stock
Market, the New York Stock Exchange or the American Stock Exchange.
 
“Blackout Period” means, with respect to a registration, a period, in each case
commencing on the day immediately after the Company notifies the Purchasers that
they are required, because of the occurrence of an event of the kind described
in Section 4(f) hereof, to suspend offers and sales of Registrable Securities
during which the Company, in the good faith judgment of its board of directors,
determines (because of the existence of, or in anticipation of, any acquisition,
financing activity, or other transaction involving the Company, or the
unavailability for reasons beyond the Company’s control of any required
financial statements, disclosure of information which is in its best interest
not to publicly disclose, or any other event or condition of similar
significance to the Company) that the registration and distribution of the
Registrable Securities to be covered by such Registration Statement, if any,
would be seriously detrimental to the Company and its stockholders and ending on
the earlier of (a) the date upon which the material non-public information
commencing the Blackout Period is disclosed to the public or ceases to be
material and (b) such time as the Company notifies the selling Holders that the
Company will no longer delay such filing of the Registration Statement,
recommence taking steps to make such Registration Statement effective, or allow
sales pursuant to such Registration Statement to resume.
 
“Business Day” means any day of the year, other than a Saturday, Sunday, or
other day on which the Commission is required or authorized to close.
 
“Commission” means the U. S. Securities and Exchange Commission or any other
federal agency at the time administering the Securities Act and the Exchange Act
at the time.
 
“Common Stock” means the common stock, par value $0.0001 per share, of the
Company and any and all shares of capital stock or other equity securities of:
(i) the Company which are added to or exchanged or substituted for the Common
Stock by reason of the declaration of any stock dividend or stock split, the
issuance of any distribution or the reclassification, readjustment,
recapitalization or other such modification of the capital structure of the
Company; and (ii) any other corporation, now or hereafter organized under the
laws of any state or other governmental authority, with which the Company is
merged, which results from any consolidation or reorganization to which the
Company is a party, or to which is sold all or substantially all of the shares
or assets of the Company, if immediately after such merger, consolidation,
reorganization or sale, the Company or the stockholders of the Company own
equity securities having in the aggregate more than 50% of the total voting
power of such other corporation.
 
 
 

--------------------------------------------------------------------------------

 
 
“Company” has the meaning set forth in the preamble.
 
“Conversion Shares” has the meaning ascribed to such term under the definition
of Registrable Securities.
 
“Discount Fee Warrant Shares” has the meaning ascribed to such term under the
definition of Registrable Securities.
 
“Effectiveness Date” means with respect to the Registration Statement under
Section 3(a), the earlier of (a) the 90th day following the filing date of the
Initial Registration Statement (or in the event the Registration Statement
receives a “full review” by the Commission, the 120th day) or (b) the date which
is within three Business Days after the date on which the Commission informs the
Company (i) that the Commission will not review the Registration Statement or
(ii) that the Company may request the acceleration of the effectiveness of the
Registration Statement; provided, however, that, if the Effectiveness Date falls
on a Saturday, Sunday or any other day which shall be a legal holiday or a day
on which the Commission is authorized or required by law or other government
actions to close, the Effectiveness Date shall be the following Business Day.
 
“Effectiveness Period” shall have the meaning ascribed to such term in Section
4(a).
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder.
 
“Family Member” means (a) with respect to any individual, such individual’s
spouse, any descendants (whether natural or adopted), any trust all of the
beneficial interests of which are owned by any of such individuals or by any of
such individuals together with any organization described in Section 501(c)(3)
of the Internal Revenue Code of 1986, as amended, the estate of any such
individual, and any corporation, association, partnership or limited liability
company all of the equity interests of which are owned by those above described
individuals, trusts or organizations and (b) with respect to any trust, the
owners of the beneficial interests of such trust.
 
“Holder” means each Purchaser or any of such Purchaser’s respective successors
and Permitted Assignees who acquire rights in accordance with this Agreement
with respect to any Registrable Securities directly or indirectly from a
Purchaser or from any Permitted Assignee.
 
“Initial Registration Statement” means the initial Registration Statement filed
pursuant to this Agreement.
 
“Majority Holders” means at any time Holders representing a majority of the
Registrable Securities.
 
“Permitted Assignee” means (a) with respect to a partnership, its partners or
former partners in accordance with their partnership interests, (b) with respect
to a corporation, its stockholders in accordance with their interest in the
corporation, (c) with respect to a limited liability company, its members or
former members in accordance with their interest in the limited liability
company, (d) with respect to an individual party, any Family Member of such
party, (e) an entity that is controlled by, controls, or is under common control
with a transferor, or (f) a party to this Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
“Person” means an individual, corporation, partnership, joint venture, limited
liability company, Governmental Authority, unincorporated organization, trust,
association or other entity.
 
“Piggyback Registration” means, in any registration of Common Stock as set forth
in Section 3(b), the ability of holders of Registrable Securities to include
Registrable Securities in such registration.
 
“Purchaser” has the meaning set forth in the preamble.
 
“Qualified Purchaser” has the meaning ascribed to such term in Section 3(d).
 
The terms “register”, “registered” and “registration” refers to a registration
effected by preparing and filing a registration statement in compliance with the
Securities Act, and the declaration or ordering of the effectiveness of such
registration statement.
 
“Registrable Securities” means, collectively (a) the shares of Common Stock
issuable upon exercise of Stage I Warrants as defined in the Subscription
Agreement (the “Stage I Warrant Shares”); (b) the shares of Common Stock
issuable upon conversion of Notes as defined in the Subscription Agreement (the
“Conversion Shares”), and (c) the shares of Common Stock issuable upon exercise
of Discount Fee Warrants as defined in the Subscription Agreement (the “Discount
Fee Warrant Shares”, and, together with Stage I Warrant Shares, the “Warrant
Shares”) any securities issued or issuable upon any stock split, dividend or
other distribution, recapitalization or similar event with respect to the
foregoing; but excluding (i) any Registrable Securities that have been publicly
sold or may be sold immediately without registration under the Securities Act
either pursuant to Rule 144 of the Securities Act or otherwise; (ii) any
Registrable Securities sold by a person in a transaction pursuant to a
registration statement filed under the Securities Act, or (iii) any Registrable
Securities that are at the time subject to an effective registration statement
under the Securities Act.
 
“Registration Default Period” means the period during which any Registration
Event occurs and is continuing.
 
“Registration Event” means the occurrence of any of the following events:
 
(a)           the Company fails to file with the Commission the Registration
Statement on or before the Registration Filing Date;
 
(b)           the Company fails to use its commercially reasonable efforts to
cause the Registration Statement to be declared effective by the Commission on
or before the Effectiveness Date;
 
(c)           after the Effectiveness Date, sales of Registrable Securities
cannot be made pursuant to the Registration Statement for any reason (including
without limitation by reason of a stop order, or the Company’s failure to update
the Registration Statement) other than the occurrence of an event of the kind
described in Section 4(f) which gives rise to a Blackout Period and except as
excused pursuant to Section 3(e); or
 
(d)           the Common Stock generally or the Registrable Securities
specifically are not listed or included for quotation on an Approved Market, or
trading of the Common Stock is suspended or halted on the Approved Market, which
at the time constitutes the principal market for the Common Stock, for more than
two full, consecutive Trading Days; provided, however, a Registration Event
shall not be deemed to occur if all or substantially all trading in equity
securities (including the Common Stock) is suspended or halted on the Approved
Market for any length of time.
 
 
3

--------------------------------------------------------------------------------

 
 
“Registration Filing Date” means the date that is ninety (90) days upon delivery
of a written request of the majority of the Majority Holders.
 
“Registration Statement” means the registration statement that the Company is
required to file pursuant to this Agreement to register the Registrable
Securities.
 
“Rule 144” means Rule 144 promulgated by the Commission under the Securities
Act.
 
“Rule 145” means Rule 145 promulgated by the Commission under the Securities
Act.
 
“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same purpose and effect as such Rule.
 
“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal statute promulgated in replacement thereof, and the rules and
regulations of the Commission thereunder, all as the same shall be in effect at
the time.
 
“Stage I Warrant Shares” has the meaning ascribed to such term under the
definition of Registrable Securities.
 
“Subscription Agreement” has the meaning set forth in the preamble.
 
“Trading Day” means (a) if the Common Stock is listed or quoted on an Approved
Market, then any day during which securities are generally eligible for trading
on the Approved Market, or (b) if the Common Stock is not then listed or quoted
and traded on an Approved Market, then any business day.
 
“Warrant Shares” has the meaning ascribed to such term under the definition of
Registrable Securities.
 
“Written Request” means the request of a majority of Holders of the Registrable
Securities then outstanding, for the registration of all or any portion of their
Registrable Securities pursuant to a Registration Statement on Form S-1, or any
successor form thereto.
 
2.             Term.  This Agreement shall expire two years from the
Effectiveness Date, unless terminated sooner hereunder.
 
3.             Registration.
 
(a)           Registration on Form S-1.  Not later than the Registration Filing
Date, the Company shall file with (or confidentially submit to) the Commission a
Registration Statement on Form S-1, or any successor form thereto, relating to
the resale by the Holders of all of the Registrable Securities, and the Company
shall use its commercially reasonable efforts to cause such Registration
Statement to be declared effective as promptly as possible after the filing
thereof, but in any event prior to the Effectiveness Date, and to keep such
Registration Statement continuously effective under the Securities Act until
such date as is the earlier of (i) the date when all Registrable Securities
covered by such Registration Statement have been sold or (ii) the date on which
the Registrable Securities may be sold without any restriction pursuant to Rule
144 as determined by the counsel to the Company pursuant to a written opinion
letter, addressed to the Company’s transfer agent to such effect, or (iii) one
year from the effective date of the Registration Statement (the “Effectiveness
Period”). If at any time and for any reason, an additional Registration
Statement is required to be filed because at such time the actual number of
Registrable Securities exceeds the number of Registrable Securities remaining
under the Registration Statement and such Registrable Securities are not
saleable under Rule 144, without limitation, the Company shall have 20 Business
Days to file such additional Registration Statement, and the Company shall use
its commercially reasonable efforts to cause such additional Registration
Statement to be declared effective by the Commission as soon as possible, but in
no event later than 60 days after such filing.
 
 
4

--------------------------------------------------------------------------------

 
 
(b)           Piggyback Registration.  The Holders of any shares of Common Stock
removed from the Registration Statement as the result of a cutback comment from
the Commission shall be entitled to include for registration any such removed
shares at any time following the Effectiveness Date in a registration statement
filed by the Company which would permit the inclusion of such shares (such
registration of Registrable Securities, “Piggyback Registration”); provided that
any applicable consents have been obtained by the Company. Accordingly, if the
Company shall determine to register for sale for cash any of its Common Stock,
for its own account or for the account of others (other than the Holders), other
than (i) a registration relating solely to employee benefit plans or securities
issued or issuable to employees, consultants (to the extent the securities owned
or to be owned by such consultants could be registered on Form S-8) or any of
their Family Members (including a registration on Form S-8) or (ii) a
registration relating solely to a Securities Act Rule 145 transaction or a
registration on Form S-4 in connection with a merger, acquisition, divestiture,
reorganization or similar event, the Company shall promptly give to the Holders
written notice thereof (and in no event shall such notice be given less than 20
calendar days prior to the filing of such registration statement), and shall,
subject to Section 3(c), include as a Piggyback Registration all of the
Registrable Securities specified in a written request delivered by the Holder
thereof within ten calendar days after receipt of such written notice from the
Company. However, the Company may, without the consent of the Holders, withdraw
such registration statement prior to its becoming effective if the Company or
such other stockholders have elected to abandon the proposal to register the
securities proposed to be registered thereby. Notwithstanding the foregoing,
Piggyback Registration will not apply to any shares which can be sold without
limitation under Rule 144.
 
(c)           Underwriting.  If a Piggyback Registration is being made pursuant
to a registered public offering that is to be made by an underwriting, the
Company shall so advise the Holders of the Registrable Securities eligible for
inclusion in such Registration Statement pursuant to Section 3(b).  In that
event, the right of any Holder to Piggyback Registration shall be conditioned
upon such Holder’s participation in such underwriting and the inclusion of such
Holder’s Registrable Securities in the underwriting to the extent provided
herein. All Holders proposing to sell any of their Registrable Securities
through such underwriting shall (together with the Company and any other
stockholders of the Company selling their securities through such underwriting)
enter into an underwriting agreement in customary form with the underwriter
selected for such underwriting by the Company or the selling stockholders, as
applicable.  Notwithstanding any other provision of this Section, if the
underwriter or the Company determines that marketing factors require a
limitation on the number of shares of Common Stock or the amount of other
securities to be underwritten, the underwriter may exclude some or all
Registrable Securities from such registration and underwriting.  The Company
shall so advise all Holders (except those Holders who failed to timely elect to
include their Registrable Securities or have indicated to the Company their
decision not to do so), and indicate to each such Holder the number of shares of
Registrable Securities that may be included in the registration and
underwriting, if any. The number of shares of Registrable Securities to be
included in such registration and underwriting shall be allocated among such
Holders as follows:
 
 
5

--------------------------------------------------------------------------------

 
 
(i)           If the Piggyback Registration was initiated by the Company, the
number of shares that may be included in the registration and underwriting shall
be allocated first to the Company and then, subject to obligations and
commitments existing as of the date hereof, to all selling stockholders,
including the Holders, who have requested to sell in the registration on a pro
rata basis according to the number of shares requested to be included therein;
and
 
(ii)           If the Piggyback Registration was initiated by the exercise of
demand registration rights by a stockholder or stockholders of the Company
(other than the Holders), then the number of shares that may be included in the
registration and underwriting shall be allocated first to such selling
stockholders who exercised such demand and then, subject to obligations and
commitments existing as of the date hereof, to all other selling stockholders,
including the Holders, who have requested to sell in the registration on a pro
rata basis according to the number of shares requested to be included therein.
 
No Registrable Securities excluded from the underwriting by reason of the
underwriter’s marketing limitation shall be included in such registration. If
any Holder disapproves of the terms of any such underwriting, such Holder may
elect to withdraw such Holder’s Registrable Securities therefrom by delivering a
written notice to the Company and the underwriter.  The Registrable Securities
so withdrawn from such underwriting shall also be withdrawn from such
registration; provided, however, that, if by the withdrawal of such Registrable
Securities, a greater number of Registrable Securities held by other Holders may
be included in such registration (up to the maximum of any limitation imposed by
the underwriters), then the Company shall offer to all Holders who have included
Registrable Securities in the registration the right to include additional
Registrable Securities pursuant to the terms and limitations set forth herein in
the same proportion used above in determining the underwriter limitation.
 
(d)           Occurrence of Registration Event.  If a Registration Event occurs,
then the Company will make payments to each Holder of Registrable Securities (a
“Qualified Purchaser”), as liquidated damages for the amount of damages to the
Qualified Purchaser by reason thereof, at a rate equal to 1.00% of the purchase
price paid by such Holder, pursuant to the Subscription Agreement, for the
Registrable Securities then held by each Qualified Purchaser for each full
period of 30 days of the Registration Default Period (which shall be pro rated
for any period less than 30 days); provided, however, that, if a Registration
Event occurs (or is continuing) on a date more than one year after the Closing
Date (as defined in the Subscription Agreement), liquidated damages shall be
paid only with respect to that portion of the Qualified Purchaser’s Registrable
Securities that cannot then be immediately resold in reliance on Rule
144.  Notwithstanding the foregoing, the maximum amount of liquidated damages
that may be paid to any Qualified Purchaser pursuant to this Section 3(d) shall
be an amount equal to 10% of the purchase price paid by such Holder, pursuant to
the Subscription Agreement, for the Registrable Securities held by such
Qualified Purchaser at the time of the first occurrence of a Registration
Event.  Each such payment shall be due and payable within five days after the
end of each full 30-day period of the Registration Default Period until the
termination of the Registration Default Period and within five days after such
termination.  Such payments shall constitute the Qualified Purchaser’s exclusive
remedy for such events.  If the Company fails to pay any partial liquidated
damages or refund pursuant to this Section in full within seven days after the
date payable, the Company will pay interest thereon at a rate of 8% per annum
(or such lesser maximum amount that is permitted to be paid by applicable law)
to the Holder, accruing daily from the date such partial liquidated damages are
due until such amounts, plus all such interest thereon, are paid in full.  The
Registration Default Period shall terminate upon (i) the filing of the
Registration Statement in the case of clause (a) of the definition of
Registration Event, (ii) the Effectiveness Date in the case of clause (b) of the
definition of Registration Event, (iii) the ability of the Qualified Purchaser
to effect sales pursuant to the Registration Statement in the case of clause (c)
of the definition of Registration Event, (iv) the listing or inclusion and/or
trading of the Common Stock on an Approved Market, as the case may be, in the
case of clause (d) of the definition of Registration Event, and (v) in the case
of the events described in clauses (b) and (c) of the definition of Registration
Event, the earlier termination of the Registration Default Period.  The amounts
payable as liquidated damages pursuant to this Section 3(d) shall be payable in
lawful money of the United States.
 
 
6

--------------------------------------------------------------------------------

 
 
(e)           Notwithstanding the provisions of Section 3(d) above, (i) if the
Commission does not declare the Registration Statement effective on or before
the Effectiveness Date, or (ii) if the Commission allows the Registration
Statement to be declared effective at any time before or after the Effectiveness
Date, subject to the withdrawal of certain Registrable Securities from the
Registration Statement, and the reason for (i) or (ii) is the Commission’s
determination that (A) the offering of any of the Registrable Securities
constitutes a primary offering of securities by the Company, (B) Rule 415 may
not be relied upon for the registration of the resale of any or all of the
Registrable Securities, and/or (C) a Holder of any Registrable Securities must
be named as an underwriter, the Holders understand and agree that in the case of
(ii) the Company may reduce, on a pro rata basis, the total number of
Registrable Securities to be registered on behalf of each such Holder, and, in
the case of (i) or (ii), that a Holder shall not be entitled to any liquidated
damages with respect to the Registrable Securities not registered for the reason
set forth in (i), or so reduced on a pro rata basis as set forth in (ii).  In
any such pro rata reduction, the number of Registrable Securities to be
registered on such Registration Statement will first be reduced by the
Registrable Securities represented by the Warrant Shares (applied, in the case
that some Warrant Shares may be registered, to the Holders on a pro rata basis
based on the total number of unregistered Warrant Shares held by such Holders on
a fully diluted basis), and second by Registrable Securities represented by
Conversion Shares (applied, in the case that some Conversion Shares may be
registered, to the Holders on a pro rata basis based on the total number of
unregistered Investor Shares held by such Holders).  In addition, any such
affected Holder shall be entitled to Piggyback Registration after the
Registration Statement is declared effective by the Commission until the earlier
of such time as: (I) all Registrable Securities have been registered pursuant to
an effective Registration Statement, (II) the Registrable Securities may be
resold without restriction pursuant to Rule 144, or (III) the Holder agrees to
be named as an underwriter in any such Registration Statement. The Holders
acknowledge and agree the provisions of this paragraph may apply to the
Registration Statement and Piggyback Registrations.
 
4.             Registration Procedures for Registrable Securities.  The Company
will keep each Holder reasonably advised as to the filing and effectiveness of
the Registration Statement. At its expense with respect to the Registration
Statement, the Company will:
 
(a)           prepare and file with (or confidentially submit to) the
Commission, with respect to the Registrable Securities, a Registration Statement
on Form S-1, or any other form for which the Company then qualifies or which
counsel for the Company shall deem appropriate and which form shall be available
for the sale of the Registrable Securities in accordance with the intended
methods of distribution thereof, and use its commercially reasonable efforts to
cause such Registration Statement to become effective and remain effective until
the maturity date of the Notes or for such shorter period of time ending on the
earlier to occur of (i) the date as of which all of the Holders as selling
stockholders thereunder may sell all of the Registrable Securities registered
for resale thereon without restriction pursuant to Rule 144 (or any successor
rule thereto) promulgated under the Securities Act or (ii) the date when all of
the Registrable Securities registered thereunder shall have been sold (the
“Effectiveness Period”).  Thereafter, the Company shall be entitled to withdraw
such Registration Statement and the Holders shall have no further right to offer
or sell any of the Registrable Securities registered for resale thereon pursuant
to the respective Registration Statement (or any prospectus relating thereto);
 
(b)           if the Registration Statement is subject to review by the
Commission, promptly respond to all comments and diligently pursue resolution of
any comments to the satisfaction of the Commission;
 
 
7

--------------------------------------------------------------------------------

 
 
(c)           prepare and file with the Commission such amendments and
supplements to such Registration Statement as may be necessary to keep such
Registration Statement effective during the Effectiveness Period;
 
(d)           furnish, without charge, to each Holder of Registrable Securities
covered by such Registration Statement such number of copies of the prospectus
included in such Registration Statement (including each preliminary prospectus
and any other prospectus filed under Rule 424 of the Securities Act) as such
Holders may reasonably request, in conformity with the requirements of the
Securities Act, to the extent required in order for the Holders to meet any
prospectus delivery requirement applicable to the disposition of the Registrable
Securities owned by any such Holder, but only during the Effectiveness Period;
 
(e)           use its commercially reasonable efforts to register or qualify
such registration under such other applicable securities laws of such
jurisdictions in the United States as any Holder of Registrable Securities
covered by such Registration Statement reasonably requests and as may be
necessary for the marketability of the Registrable Securities (such request to
be made by the time the applicable Registration Statement is deemed effective by
the Commission) and do any and all other acts and things necessary to enable
such Holder to consummate the disposition in such jurisdictions of the
Registrable Securities owned by such Holder; provided, that the Company shall
not be required to (i) qualify generally to do business in any jurisdiction
where it would not otherwise be required to qualify but for this paragraph, (ii)
subject itself to taxation in any such jurisdiction, or (iii) consent to general
service of process in any such jurisdiction.
 
(f)           notify each Holder of Registrable Securities, the disposition of
which requires delivery of a prospectus relating thereto under the Securities
Act, of the happening of any event (, which comes to the Company’s attention,
that will, after the occurrence of such event, cause the prospectus included in
such Registration Statement, if not amended or supplemented, to contain an
untrue statement of a material fact or an omission to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading and the Company shall promptly thereafter prepare and furnish to each
such Holder a supplement or amendment to such prospectus (or prepare and file
appropriate reports under the Exchange Act) so that, as thereafter delivered to
the purchasers of such Registrable Securities, such prospectus shall not contain
an untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary to make the statements therein not
misleading, unless suspension of the use of such prospectus otherwise is
authorized herein or in the event of a Blackout Period, in which case no
supplement or amendment need be furnished (or Exchange Act filing made) until
the termination of such suspension or Blackout Period;
 
(g)           comply, and continue to comply during the Effectiveness Period, in
all material respects, with the Securities Act, the Exchange Act and all
applicable rules and regulations of the Commission with respect to the
disposition of all securities covered by such Registration Statement;
 
(h)           as promptly as practicable after becoming aware of such event,
notify each Holder of Registrable Securities being offered or sold pursuant to
the Registration Statement of the issuance by the Commission of any stop order
or other suspension of effectiveness of the Registration Statement;
 
(i)           use its  reasonable efforts to cause all the Registrable
Securities covered by the Registration Statement to be quoted on the OTC
Bulletin Board or such other principal securities market on which securities of
the same class or series issued by the Company are then listed or traded;
 
(j)            provide a transfer agent and registrar, which may be a single
entity, for the shares of Common Stock at all times;
 
 
8

--------------------------------------------------------------------------------

 
 
(k)           if requested by the Holders, cooperate with the Holders to
facilitate the timely preparation and delivery of certificates representing
Registrable Securities to be delivered to a transferee pursuant to the
Registration Statement, which certificates shall be free, to the extent
permitted by applicable law, of all restrictive legends, and to enable such
Registrable Securities to be in such denominations and registered in such names
as any such Holders may request;
 
(l)           during the Effectiveness Period, refrain from bidding for or
purchasing any Common Stock or any right to purchase Common Stock or attempting
to induce any person to purchase any such security or right if such bid,
purchase or attempt would in any way limit the right of the Holders to sell
Registrable Securities by reason of the limitations set forth in Regulation M of
the Exchange Act; and
 
(m)           take all other reasonable actions necessary to expedite and
facilitate the disposition by the Holders of the Registrable Securities pursuant
to the Registration Statement.
 
5.             Suspension of Offers and Sales.  Each Holder agrees that, upon
receipt of any notice from the Company of the happening of any event of the kind
described in Section 4(f) hereof or of the commencement of a Blackout Period,
such Holder shall discontinue the disposition of Registrable Securities included
in the Registration Statement until such Holder’s receipt of the copies of the
supplemented or amended prospectus contemplated by Section 4(f) hereof or notice
of the end of the Blackout Period, and, if so directed by the Company, such
Holder shall deliver to the Company (at the Company’s expense) all copies
(including, without limitation, any and all drafts), other than permanent file
copies, then in such Holder’s possession, of the prospectus covering such
Registrable Securities current at the time of receipt of such notice.
 
6.             Registration Expenses.  The Company shall pay all expenses in
connection with any registration obligation provided herein, including, without
limitation, all registration, filing, stock exchange fees, printing expenses,
all fees and expenses of complying with applicable securities laws, and the fees
and disbursements of counsel for the Company and of its independent accountants;
provided, that, in any registration, each party shall pay for its own
underwriting discounts and commissions and transfer taxes. Except as provided in
this Section and Section 9, the Company shall not be responsible for the
expenses of any attorney or other advisor employed by a Holder or any selling
expenses of any Holder.
 
7.             Assignment of Rights.  No Holder may assign its rights under this
Agreement to any party without the prior written consent of the Company;
provided, however, that any Holder may assign its rights under this Agreement
without such consent to a Permitted Assignee as long as (a) such transfer or
assignment is effected in accordance with applicable securities laws; (b) such
transferee or assignee agrees in writing to become subject to the terms of this
Agreement; and (c) such Holder notifies the Company in writing of such transfer
or assignment, stating the name and address of the transferee or assignee and
identifying the Registrable Securities with respect to which such rights are
being transferred or assigned.
 
8.             Information by Holder.  Each Holder agrees to furnish to the
Company a completed selling securityholder notice and questionnaire in the form
attached to this Agreement as Annex A not later than three Business Days
following a request therefor from the Company.  The Company’s obligations in
Section 3 with respect to each Holder shall be conditioned upon such Holder’s
furnishing to the Company promptly upon request the questionnaire in the form
attached to this Agreement as Annex A and such information regarding itself, the
Registrable Securities held by it, the intended method of disposition of such
securities, and such other information as shall be required in order to comply
with any applicable law or regulation in connection with the registration of
such Holder’s Registrable Securities or any qualification or compliance with
respect to such Holder’s Registrable Securities and referred to in this
Agreement. The Company’s obligations in Section 3 with respect to each Holder
shall also be conditioned upon such Holder’s disposition of its Registrable
Securities in accordance with applicable law.
 
 
9

--------------------------------------------------------------------------------

 
 
9.             Indemnification.
 
(a)           In the event of the offer and sale of Registrable Securities under
the Securities Act, the Company shall, and hereby does, indemnify and hold
harmless, to the fullest extent permitted by law, each Holder, its directors,
officers, partners, each other person who participates as an underwriter in the
offering or sale of such securities, and each other person, if any, who controls
or is under common control with such Holder or any such underwriter within the
meaning of Section 15 of the Securities Act, against any losses, claims, damages
or liabilities, joint or several, and expenses to which the Holder or any such
director, officer, partner or underwriter or controlling person may become
subject under the Securities Act, the Exchange Act, or any other federal or
state law, insofar as such losses, claims, damages, liabilities or expenses (or
actions or proceedings, whether commenced or threatened, in respect thereof)
arise out of or are based upon any untrue statement of a material fact contained
in any Registration Statement prepared and filed by the Company under which
Registrable Securities were registered under the Securities Act, any preliminary
prospectus, final prospectus or summary prospectus contained therein, or any
amendment or supplement thereto, or any omission to state therein a material
fact required to be stated or necessary to make the statements therein in light
of the circumstances in which they were made not misleading, or any violation or
alleged violation of the Securities Act, the Exchange Act, any state securities
law or any rule or regulation promulgated under the Securities Act, the Exchange
Act or any state securities law by the Company in connection with this
Agreement; and the Company shall reimburse the Holder, and each such director,
officer, partner, underwriter and controlling person for any legal or any other
expenses reasonably incurred by them in connection with investigating, defending
or settling any such loss, claim, damage, liability, action or proceeding;
provided, that such indemnity agreement found in this Section 9(a) shall in no
event exceed the net proceeds from the Offering received by the Company; and
provided further, that the Company shall not be liable in any such case (i) to
the extent that any such loss, claim, damage, liability (or actions or
proceeding in respect thereof, whether commenced or threatened) or expense
arises out of or is based upon (A) an untrue statement in or omission from such
registration statement, any such preliminary prospectus, final prospectus,
summary prospectus, amendment or supplement in reliance upon and in conformity
with written information furnished to the Company by a Holder specifically for
use in the preparation thereof or (B) any failure of a Holder to distribute
Registrable Securities in accordance with applicable laws, or (ii) if the person
asserting any such loss, claim, damage, liability (or action or proceeding in
respect thereof, whether commenced or threatened) who purchased the Registrable
Securities that are the subject thereof did not receive a copy of an amended
preliminary prospectus or the final prospectus (or the final prospectus as
amended or supplemented) at or prior to the written confirmation of the sale of
such Registrable Securities to such person because of the failure of such Holder
or underwriter to so provide such amended preliminary or final prospectus and
the untrue statement or omission of a material fact made in such preliminary
prospectus was corrected in the amended preliminary or final prospectus (or the
final prospectus as amended or supplemented). Such indemnity shall remain in
full force and effect regardless of any investigation made by or on behalf of
the Holders, or any such director, officer, partner, underwriter or controlling
person and shall survive the transfer of such shares by the Holder.
 
 
10

--------------------------------------------------------------------------------

 
 
(b)           As a condition to including Registrable Securities in any
registration statement filed pursuant to this Agreement, each Holder agrees to
be bound by the terms of this Section 9 and to indemnify and hold harmless, to
the fullest extent permitted by law, the Company, its directors and officers,
and each other person, if any, who controls the Company within the meaning of
Section 15 of the Securities Act, against any losses, claims, damages,
liabilities or expenses (or actions or proceedings, whether commenced or
threatened, in respect thereof), joint or several, to which the Company or any
such director or officer or controlling person may become subject under the
Securities Act, the Exchange Act, or any other federal or state law, to the
extent arising out of or based upon:  (i) such Holder’s failure to comply with
the prospectus delivery requirements of the Securities Act; (ii) any failure of
a Holder to distribute Registrable Securities in accordance with applicable
laws; or (iii) any untrue or alleged untrue statement of a material fact
contained in any registration statement, any prospectus, or any form of
prospectus, or in any amendment or supplement thereto or in any preliminary
prospectus, or arising out of or relating to any omission or alleged omission of
a material fact required to be stated therein or necessary to make the
statements therein not misleading (A) to the extent, but only to the extent,
that such untrue statement or omission is contained in any information so
furnished in writing by such Holder to the Company specifically for inclusion in
the registration statement or such prospectus or (B) to the extent that (I) such
untrue statements or omissions are based upon information regarding such Holder
furnished in writing to the Company by such Holder expressly for use therein, or
to the extent that such information relates to such Holder or such Holder’s
proposed method of distribution of Registrable Securities and was reviewed and
expressly approved in writing by such Holder expressly for use in the
Registration Statement, such prospectus or such form of prospectus or in any
amendment or supplement thereto or (II) in the case of an occurrence of an event
of the type specified in Section 4(f) hereof, the use by such Holder of an
outdated or defective prospectus after the Company has notified such Holder in
writing that the prospectus is outdated or defective and prior to the receipt by
such Holder of the advice contemplated in Section 4(f).  In no event shall the
liability of any selling Holder hereunder be greater in amount than the dollar
amount of the net proceeds received by such Holder upon the sale of the
Registrable Securities giving rise to such indemnification obligation.
 
(c)           Promptly after receipt by an indemnified party of notice of the
commencement of any action or proceeding involving a claim referred to in this
Section (including any governmental action), such indemnified party shall, if a
claim in respect thereof is to be made against an indemnifying party, give
written notice to the indemnifying party of the commencement of such action;
provided, that the failure of any indemnified party to give notice as provided
herein shall not relieve the indemnifying party of its obligations under this
Section, except to the extent that such failure shall have a material adverse
effect on the indemnifying party.  In case any such action is brought against an
indemnified party, unless in the reasonable judgment of counsel to such
indemnified party a conflict of interest between such indemnified and
indemnifying parties may exist or the indemnified party may have defenses not
available to the indemnifying party in respect of such claim, the indemnifying
party shall be entitled to participate in and to assume the defense thereof,
with counsel reasonably satisfactory to such indemnified party and, after notice
from the indemnifying party to such indemnified party of its election so to
assume the defense thereof, the indemnifying party shall not be liable to such
indemnified party for any legal or other expenses subsequently incurred by the
latter in connection with the defense thereof, unless in such indemnified
party’s reasonable judgment a conflict of interest between such indemnified and
indemnifying parties arises in respect of such claim after the assumption of the
defenses thereof or the indemnifying party fails to defend such claim in a
diligent manner, in which case the indemnifying party shall reimburse the
indemnified party for that portion of legal fees and expenses of any counsel
retained by the indemnified party which is reasonably related to the matters
covered by the indemnity provided hereunder.  Neither an indemnified nor an
indemnifying party shall be liable for any settlement of any action or
proceeding effected without its consent.  No indemnifying party shall, without
the consent of the indemnified party, consent to entry of any judgment or enter
into any settlement, which does not include as an unconditional term thereof the
giving by the claimant or plaintiff to such indemnified party of a release from
all liability in respect of such claim or litigation.  Notwithstanding anything
to the contrary set forth herein, and without limiting any of the rights set
forth above, in any event any party shall have the right to retain, at its own
expense, counsel with respect to the defense of a claim.
 
 
11

--------------------------------------------------------------------------------

 
 
(d)           If an indemnifying party does or is not permitted to assume the
defense of an action pursuant to Sections 9(c) or in the case of the expense
reimbursement obligation set forth in Sections 9(a) and (b), the indemnification
required by Sections 9(a) and 9(b) shall be made by periodic payments of the
amount thereof during the course of the investigation or defense, as and when
bills received or expenses, losses, damages, or liabilities are incurred;
provided, that the indemnifying party shall only be responsible for those
expenses and bills reasonably related to the matters covered by the indemnity
provided under this Section 9; provided, further that the indemnifying party
shall not be obligated to pay the fees and expenses of more than one counsel for
all parties indemnified by such indemnifying party with respect to such claim,
unless in the reasonable judgment of an indemnified party a conflict of interest
may exist between such indemnified party and any other indemnified party with
respect to such claim and in such instance, the conflicting indemnified parties
shall have a right to retain one separate counsel, chosen by the Holders of a
majority of the Registrable Securities included in the registration, at the
expense of the indemnifying party.
 
(e)           If the indemnification provided for in Section 9(a) or 9(b) is
held by a court of competent jurisdiction to be unavailable to an indemnified
party with respect to any loss, liability, claim, damage or expense referred to
herein, the indemnifying party, in lieu of indemnifying such indemnified party
hereunder, shall (i) contribute to the amount paid or payable by such
indemnified party as a result of such loss, liability, claim, damage or expense
as is appropriate to reflect the proportionate relative fault of the
indemnifying party on the one hand and the indemnified party on the other
(determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or omission relates to information supplied
by the indemnifying party or the indemnified party and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such untrue statement or omission), or (ii) if the allocation provided by clause
(i) above is not permitted by applicable law or provides a lesser sum to the
indemnified party than the amount hereinafter calculated, not only the
proportionate relative fault of the indemnifying party and the indemnified
party, but also the relative benefits received by the indemnifying party on the
one hand and the indemnified party on the other, as well as any other relevant
equitable considerations. No indemnified party guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any indemnifying party who was not guilty
of such fraudulent misrepresentation.
 
(f)           Other Indemnification.  Indemnification similar to that specified
in this Section (with appropriate modifications) shall be given by the Company
and each Holder of Registrable Securities with respect to any required
registration or other qualification of securities under any federal or state law
or regulation or governmental authority other than the Securities Act.
 
10.           Rule 144.  With a view to making available to the Holders the
benefits of Rule 144 and any other rule or regulation of the Commission that may
at any time permit the Holders to sell the Registrable Securities to the public
without registration, the Company agrees:  (a) to make and keep public
information available as those terms are understood in Rule 144; (b) to file
with the Commission in a timely manner all reports and other documents required
to be filed by an issuer of securities registered under the Securities Act or
the Exchange Act pursuant to Rule 144; (c) as long as any Holder owns any
Registrable Securities, to furnish in writing upon such Holder’s request a
written statement by the Company that it has complied with the reporting
requirements of Rule 144 and of the Securities Act and the Exchange Act, and to
furnish to such Holder a copy of the most recent annual or quarterly report of
the Company, and such other reports and documents so filed by the Company as may
be reasonably requested in availing such Holder of any rule or regulation of the
Commission permitting the selling of any such Registrable Securities without
registration and (d) undertake any additional actions commercially reasonably
necessary to maintain the availability of the use of Rule 144.
 
 
12

--------------------------------------------------------------------------------

 
 
11.           Corporate Existence.  For a period of one year commencing on the
date hereof, and so long as any Holder owns any Registrable Securities, the
Company shall not, directly or indirectly, enter into any merger, consolidation
or reorganization in which the Company shall not be the surviving corporation
unless the proposed surviving corporation shall, prior to such merger,
consolidation or reorganization, agree in writing to assume the obligations of
the Company under this Agreement, and for that purpose references hereunder to
Registrable Shares shall be deemed to be references to the securities which the
Holders would be entitled to receive in exchange for Registrable Shares under
any such merger, consolidation or reorganization; provided, however, that the
provisions of this Section 11 shall not apply in the event of any merger,
consolidation or reorganization in which the Company is not the surviving
corporation if all Holders are entitled to receive in exchange for their
Registrable Shares consideration consisting solely of (a) cash, (b) securities
of the acquiring corporation which may be immediately sold to the public without
registration under the Securities Act or (c) securities of the acquiring
corporation which the acquiring corporation has agreed to register within 90
days of completion of the transaction for resale to the public pursuant to the
Securities Act.
 
12.           Independent Nature of Each Purchaser’s Obligations and
Rights.  The obligations of each Purchaser under this Agreement are several and
not joint with the obligations of any other Purchaser, and each Purchaser shall
not be responsible in any way for the performance of the obligations of any
other Purchaser under this Agreement. Nothing contained herein and no action
taken by any Purchaser pursuant hereto, shall be deemed to constitute such
Purchasers as a partnership, an association, a joint venture, or any other kind
of entity, or create a presumption that the Purchasers are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by this Agreement. Each Purchaser shall be entitled to
independently protect and enforce its rights, including without limitation the
rights arising out of this Agreement, and it shall not be necessary for any
other Purchaser to be joined as an additional party in any proceeding for such
purpose; provided, however, that the Majority Holders shall be able to alter the
rights of each Purchaser as provided herein.
 
13.           Other Registration Rights.  The Company shall not grant any
registration rights which would require the Company to file a registration
statement in connection therewith prior to the effectiveness of the Registration
Statement without the consent of the Majority Holders.
 
14.           Miscellaneous.
 
(a)           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York, both substantive and
remedial, without regard to New York conflicts of law principles. Any judicial
proceeding brought against any of the parties to this Agreement or any dispute
arising out of this Agreement or any matter related hereto shall be brought in
the courts of the State of New York, New York County, or in the United States
District Court for the Southern District of New York and, by its execution and
delivery of this Agreement, each party to this Agreement accepts the
jurisdiction of such courts. The foregoing consent to jurisdiction shall not be
deemed to confer rights on any person other than the parties to this Agreement.
 
(b)           Remedies.  In the event of a breach by the Company or by a Holder
of any of their respective obligations under this Agreement, each Holder or the
Company, as the case may be, in addition to being entitled to exercise all
rights granted by law and under this Agreement, including recovery of damages,
shall be entitled to specific performance of its rights under this
Agreement.  The Company and each Holder agree that monetary damages would not
provide adequate compensation for any losses incurred by reason of a breach by
it of any of the provisions of this Agreement and hereby further agrees that, in
the event of any action for specific performance in respect of such breach, it
shall not assert or shall waive the defense that a remedy at law would be
adequate. Notwithstanding the foregoing, the sole and exclusive remedy for a
Registration Event shall be as set forth in Section 3(d).
 
(c)           Successors and Assigns.  Except as otherwise provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, Permitted Assignees, executors and administrators of the parties
hereto.
 
 
13

--------------------------------------------------------------------------------

 
 
(d)           No Inconsistent Agreements.  The Company has not entered, as of
the date hereof, and shall not enter, on or after the date of this Agreement,
into any agreement with respect to its securities that would have the effect of
impairing the rights granted to the Holders in this Agreement or otherwise
conflicts with the provisions hereof.
 
(e)           Entire Agreement.  This Agreement constitutes the full and entire
understanding and agreement between the parties with regard to the subjects
hereof.
 
(f)           Notices, etc. All notices or other communications which are
required or permitted under this Agreement shall be given in accordance with
Section 20 of the Subscription Agreement.
 
(g)           Delays or Omissions.  No delay or omission to exercise any right,
power or remedy accruing to any Holder, upon any breach or default of the
Company under this Agreement, shall impair any such right, power or remedy of
such Holder nor shall it be construed to be a waiver of any such breach or
default, or an acquiescence therein, or of any similar breach or default
thereunder occurring; nor shall any waiver of any single breach or default be
deemed a waiver of any other breach or default theretofore or thereafter
occurring. Any waiver, permit, consent or approval of any kind or character on
the part of any Holder of any breach or default under this Agreement, or any
waiver on the part of any Holder of any provisions or conditions of this
Agreement, must be in writing and shall be effective only to the extent
specifically set forth in such writing. All remedies, either under this
Agreement, or by law or otherwise afforded to any holder, shall be cumulative
and not alternative.
 
(h)           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be enforceable against the parties actually
executing such counterparts, and all of which together shall constitute one
instrument.  In the event that any signature is delivered by facsimile
transmission, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile signature page were an original thereof.
 
(i)           Severability.  In the case any provision of this Agreement shall
be invalid, illegal or unenforceable, the validity, legality and enforceability
of the remaining provisions shall not in any way be affected or impaired
thereby.
 
(j)           Amendments.  The provisions of this Agreement may be amended at
any time and from time to time, and particular provisions of this Agreement may
be waived, with and only with an agreement or consent in writing signed by the
Company and the Majority Holders. The Purchasers acknowledge that by the
operation of this Section, the Majority Holders may have the right and power to
diminish or eliminate all rights of the Purchasers under this Agreement.
 
(k)           Limitation on Subsequent Registration Rights.  After the date of
this Agreement, the Company shall not, without the prior written consent of the
Majority Holders, enter into any agreement with any holder or prospective holder
of any securities of the Company that would require the Company to file a
registration statement for such holder or prospective holder prior to the
Effectiveness Date.
 
[signature pages follow]
 
 
 
14

--------------------------------------------------------------------------------

 
 
This Registration Rights Agreement is hereby executed as of the date first above
written.
 


 
CLEAN COAL TECHNOLOGIES, INC.




By:        /s/ Robin Eves                                        
Name:   Robin Eves
Title:     President and Chief Executive Officer
 


 
THE PURCHASER’S SIGNATURE TO THE SUBSCRIPTION AGREEMENT FOR THE OFFERING SHALL
CONSTITUTE THE PURCHASER’S SIGNATURE TO THIS REGISTRATION RIGHTS AGREEMENT.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
ANNEX A
 
Clean Coal Technologies, INC.
 
Selling Securityholder Notice and Questionnaire
 
The undersigned beneficial owner of securities of Clean Coal Technologies, Inc.,
a Nevada corporation (the “Company”), with respect to which the undersigned has
certain registration rights (“Registrable Securities”), understands that the
Company has filed or intends to file with the Securities and Exchange Commission
a registration statement (the “Registration Statement”) for the registration and
resale under Rule 415 of the Securities Act of 1933, as amended, of the
Registrable Securities, in accordance with the terms of a registration rights
agreement between the Company and the undersigned, among others (the
“Registration Rights Agreement”) to which this document is annexed.  A copy of
the Registration Rights Agreement is available from the Company upon request at
the address set forth below.  All capitalized terms not otherwise defined herein
shall have the meanings ascribed thereto in the Registration Rights Agreement.
 
Certain legal consequences arise from being named as a selling securityholder in
the Registration Statement and the related prospectus.  Accordingly, holders and
beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling securityholder in the Registration Statement and the related
prospectus.
 
NOTICE
 
The undersigned beneficial owner (the “Selling Securityholder”) of Registrable
Securities hereby elects to include the Registrable Securities owned by the
Selling Securityholder in the Registration Statement.
 
The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:
 
QUESTIONNAIRE
 
1.  Name:
 
 
(a)
Full Legal Name of Selling Securityholder:

 

   



 
(b)
Full Legal Name of Holder of Record (if not the same as (a) above) through which
Registrable Securities are held:

 

   



 
(c)
Full Legal Name of Natural Control Person (which means a natural person who
directly or indirectly alone or with others has power to vote or dispose of the
securities covered by this questionnaire):

 

   

 
 
 

--------------------------------------------------------------------------------

 
 
2.  Address for Notices to Selling Securityholder:
 

     
Telephone:                                                                      
                 Fax:
Email:
Contact Person:



3.  Broker-Dealer Status:
 
 
(a)
Are you a broker-dealer?

 
Yes o              No o
 
 
(b)
If “yes” to Section 3(a), did you receive your Registrable Securities as
compensation for investment banking services to the Company?

 
Yes o              No o
 
 
Note:
If “no” to Section 3(b), the Commission’s staff has indicated that you should be
identified as an underwriter in the Registration Statement.

 
 
(c)
Are you an affiliate of a broker-dealer?

 
Yes o              No o
 
 
(d)
If you are an affiliate of a broker-dealer, do you certify that you purchased
the Registrable Securities in the ordinary course of business, and at the time
of the purchase of the Registrable Securities to be resold, you had no
agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?

 
Yes o              No o
 
 
Note:
If “no” to Section 3(d), the Commission’s staff has indicated that you should be
identified as an underwriter in the Registration Statement.

 
 
2

--------------------------------------------------------------------------------

 
 
4.  Beneficial Ownership of Securities of the Company Owned by the Selling
Securityholder:
 
Except as set forth below in this Item 4, the undersigned is not the beneficial
or registered owner of any securities of the Company.
 
 
(a)
Type and Amount of securities (including any Registrable Securities)
beneficially owned1 by the Selling Securityholder:

 

       



5.  Relationships with the Company:
 
Except as set forth below, neither the undersigned nor (if you are a natural
person) any member of your immediate family, nor (if you are not a natural
person) any of your affiliates2, officers, directors or principal equity holders
(owners of 5% of more of the equity securities of the undersigned) has held any
position or office or has had any other material relationship with the Company
(or its predecessors or affiliates) during the past three years.
 
State any exceptions here:
 

       

 
 

--------------------------------------------------------------------------------

1   Beneficially Owned:  A “beneficial owner” of a security includes any person
who, directly or indirectly, through any contract, arrangement, understanding,
relationship or otherwise has or shares (i) voting power, including the power to
direct the voting of such security, or (ii) investment power, including the
power to dispose of, or direct the disposition of, such security.  In addition,
a person is deemed to have “beneficial ownership” of a security of which such
person has the right to acquire beneficial ownership at any time within 60 days,
including, but not limited to, any right to acquire such security: (i) through
the exercise of any option, warrant or right, (ii) through the conversion of any
security or (iii) pursuant to the power to revoke, or the automatic termination
of, a trust, discretionary account or similar arrangement.
 
It is possible that a security may have more than one “beneficial owner,” such
as a trust, with two co-trustees sharing voting power, and the settlor or
another third party having investment power, in which case each of the three
would be the “beneficial owner” of the securities in the trust.  The power to
vote or direct the voting, or to invest or dispose of, or direct the investment
or disposition of, a security may be indirect and arise from legal, economic,
contractual or other rights, and the determination of beneficial ownership
depends upon who ultimately possesses or shares the power to direct the voting
or the disposition of the security.
 
The final determination of the existence of beneficial ownership depends upon
the facts of each case.  You may, if you believe the facts warrant it, disclaim
beneficial ownership of securities that might otherwise be considered
“beneficially owned” by you.
 
2   Affiliate:  An “affiliate” is a company or person that directly, or
indirectly through one or more intermediaries, controls you, or is controlled by
you, or is under common control with you.
 
 
3

--------------------------------------------------------------------------------

 
 
The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof at any time prior to the effectiveness of the Registration Statement or
while the Registration Statement remains effective.
 
By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 5 and the inclusion of such
information in the Registration Statement and the related prospectus and any
amendments or supplements thereto.  The undersigned understands that such
information will be relied upon by the Company in connection with the
preparation or amendment of the Registration Statement and the related
prospectus and any amendments or supplements thereto.
 
IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused this
Selling Securityholder Notice and Questionnaire to be executed and delivered
either in person or by its duly authorized agent.
 
 
BENEFICIAL OWNER (individual)
 
BENEFICIAL OWNER (entity)
           
Signature
 
Name of Entity
           
Print Name
 
Signature
               
Print Name:
Signature (if Joint Tenants or Tenants in Common)
       
Title:
           
Dated:
   

 
 
 
PLEASE E-MAIL A COPY OF THE COMPLETED AND EXECUTED QUESTIONNAIRE, AND RETURN THE
ORIGINAL BY MAIL, TO:
 
Clean Coal Technologies, Inc.
Attn:  Robin Eves
295 Madison Avenue , 12th Floor
New York, New York 10017
reves@cleancoaltechnologiesinc.com


 
PLEASE RETURN THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE AT YOUR FIRST
OPPORTUNITY.
 


 
 
4

--------------------------------------------------------------------------------

 